The court’s finding of permanent neglect is supported by the record. The determination terminating respondent’s parental rights must be vacated, however, because the court failed to conduct a dispositional hearing (see, Family Ct Act §§ 623, 625 [a]; § 631; Matter of Casondra W., 184 AD2d 1070; Matter of Rosa B., 161 AD2d 1152). The parties did not agree to dispense with the dispositional hearing and, absent consent, the requirement of a dispositional hearing may not be circumvented (see, Family Ct Act § 625 [a]; Matter of Rosa B., supra, at 1153). We modify the order on appeal, therefore, by vacating the second and third ordering paragraphs, and we remit the matter to Niagara County Family Court for a dispositional hearing. (Appeal from Order of Niagara County Family Court, Halpin, J.— Terminate Parental Rights.) Present — Denman, P. J., Pine, Wesley, Callahan and Boehm, JJ.